3. Belarus (debate)
The next item is the debate on six motions for resolutions on Belarus.
Mr President, in evaluating, we must not forget that, just as we try to make an objective evaluation in our own countries, our partners or neighbours deserve exactly the same approach.
I would like to say as a doctor that violence is still violence, wherever it happens. It is contrary to our shared values. We must try to ensure that those who are currently in prison are provided with proper conditions from the perspective of health and dignified treatment, wherever they are in the world.
The newly established Euronest assembly should serve as an instrument of exchange and cooperation. In the case of Belarus, it is not possible to fulfil this aim in its entirety due to the measures adopted. The overall outcome of the decision means a breach of the Prague Declaration and a slowdown in potentially positive developments concerning mutual cooperation.
Our efforts are directed towards the creation of the single Europe which young people most of all deserve, including those in Belarus. We should therefore reconsider our position, and reconsider whether restrictions are the right instrument for leading civil society in Belarus to see us as a true friend.
In connection with the 25th anniversary of the Chernobyl disaster, I would like to ask you to try and see Belarus through a different lens, as a country that has suffered greatly. The disaster particularly affected Belarus and, in my opinion, it is an insult to this nation to prevent the people of Belarus from participating in the official act of remembrance.
I should like to address one further remark to Mr Tannock. I know how hard it is to speak quickly in English. I love English as the language of Shakespeare. Next time, try to speak quickly in the language of Johann von Goethe, and perhaps we will understand you better. I say that as a Czech.
Mr President, in the five months since 19 December, the political atmosphere in Belarus has become dramatically worse. There is increasing repression of the democratic opposition, the free press and civil society. Belarus is also violating international treaties. I was always in favour of dialogue with Minsk, but under current conditions, it is becoming very difficult, if not impossible. All the more so, because arbitrary accusations addressed to the European Union are also coming out of Minsk, even harassment. The resolution calls for new measures to be found to help Belarusian civil society and the opposition, and this is only fair. Perhaps it is an illusion, but I think that even Moscow and Kiev could help by talking to Minsk about the release of political prisoners.
Mr President, in the previous debate, I, too, along with a number of fellow Members, alluded to the session of the Euronest Parliamentary Assembly held last week which the Belarusian MPs were absent from, as you are aware. Their absence is justified because MPs in Minsk are not elected freely. In addition, the human rights situation in this country remains more than critical.
I believe that we were all appalled by the repressive measures taken against the protesters in December. At the moment, six of the seven candidates who stood against President Lukashenko are still being tried and harassed. Many other people, including these candidates' staff, are in prison simply for participating.
I think that two important things need to be done:
1. an independent inquiry must be held into the acts of repression
2. I think that the economic sanctions must be extended against Belarus, applying to the state firms in this country which play an important role in shaping the region.
author. - Mr President, we are discussing the situation in Belarus for the fourth time this year, yet the political prisoners who were apprehended in December have still not been released.
We are grateful to the Council for reintroducing visa sanctions and an asset freeze on the high Belarusian officials, which demonstrated that our deep concern for the people of Belarus is not only empty rhetoric. Perhaps we have not been clear enough. Therefore, we are calling on the European Union to extend restrictive measures against Lukashenko's regime. Well-advised, targeted, economic sanctions against state-owned enterprises will have an effect that the Belarusian authorities cannot disregard.
The criminal regime of Lukashenko relies greatly on the income from exports of chemicals, heavy industry and textiles owned by state enterprises. By cutting off the European market, we can demonstrate our determined intention to overthrow Lukashenko's regime. It is within our capacity to make a difference. Regime transition is desperately needed for the people of Belarus. We should not deny them their long-awaited liberty.
Mr President, we are talking about politics and about human rights in the context of Belarus. I would like, today, to adopt a somewhat unconventional approach and recall the names of two people who are connected with this subject. One of them is my friend, Anatol Lyabedzka, a wonderful Belarusian and European, who only recently was released from prison after spending over 100 days under arrest, something which I am profoundly convinced was unlawful. Today, I would like to send him expressions of solidarity from this House - from the majority of MEPs, I am sure - because he is someone who definitely deserves this.
The second person I would like to mention is Andrzej Poczobut, a journalist who writes for Gazeta Wyborcza, one of Poland's largest newspapers. I and hundreds of thousands of Poles would like to appeal for his release. He, too, is currently under arrest, and he, too, is being persecuted simply because the Lukashenko regime is afraid of free speech - it is afraid of free speech, which is the foundation of every democracy. I think that we Europeans, assembled in this Chamber today, have no option other than to say very loudly: 'yes' for a free Belarus, 'yes' for democracy in Belarus and 'yes' for the Belarusian nation in Europe.
(Applause)
author. - Mr President, once again, I deplore the persisting climate of fear and intimidation towards political opponents in Belarus and the ongoing harassment and persecution of opposition figures since the presidential elections in December 2010.
Secondly, I strongly condemn all convictions resulting from the criminal charges of mass rioting and find them politically motivated and of a questionable nature. I would like to stress that the trials were held behind closed doors. Detainees were refused the opportunity to call their witnesses and to meet in proper conditions and on a regular basis with their legal representatives. The lawyers of the accused received several warnings from the Ministry of Justice and some of them have been disbarred. I consider that this conduct of the trials lacked impartiality.
Finally, I condemn the lack of respect for the fundamental rights of freedom of assembly and of expression shown by the Belarusian authorities and call for the immediate and unconditional release of the remaining protestors still in custody and for all charges against them to be dropped.
Mr President, the situation in Belarus is indeed deteriorating, literally from one day to the next, in both political and economic terms. From the political point of view and in terms of civil liberties, we are seeing trials being started against the main opponents of Alexander Lukashenko in the last presidential elections, and we can see the scandalous procedure being applied in these trials. We are also witnessing the repression of independent media, including, in particular, the fact that Andrzej Poczobut has been detained for many weeks now. The economic deterioration can be seen in the redenomination of the rouble, the financial crisis and the problems with current payments. In addition, Alexander Lukashenko is losing control, not only over the situation in the country, but also over his own behaviour, which can be seen in the astonishing, shocking and offensive statements made in reference to the President of Ukraine and Mr Barroso.
Ladies and gentlemen, Commission, Council, it is time to stop the words and the appeals - it is time for action. Paragraph 8 of our resolution says clearly: it is time to introduce economic sanctions, because this is the only language which Lukashenko understands. If, today, we bring in economic sanctions, we can expect that the scandalous trials and the scandalous repression will finally end, because it is only this language which Lukashenko understands. It is, therefore, time to move to another and more resolute phase of reaction to what is going on in Belarus.
Mr President, Belarus is not called Europe's last dictatorship for nothing. In Belarus, you can go to prison for standing for election or expressing your opinion publicly.
The last presidential elections were not democratic. Furthermore, the laws of Belarus do not permit freedom of assembly, let alone freedom of speech. Harassment of the opposition and of independent human rights groups have now become a chronic problem in the country. Workable democracy depends on the active participation of the opposition and of civil society in the political debate. Human rights are universal, inalienable and interdependent. Belarus has a responsibility to safeguard its citizens' human rights and respect them.
Belarus must be supported in every way possible in its development of workable democracy and human rights within the framework of the EU's Eastern Partnership. The EU needs to consider targeted sanctions and their use, since civil society should not be penalised given the current situation in Belarus.
on behalf of the ALDE Group. - Mr President, there is not a single indication that the Belarusian regime will change by itself in the coming months or years. It is only under very strong European Union pressure that we can expect anything to happen.
Belarus keeps on violating all fundamental rights and civil liberties. Over the past month, we have seen the Belarusian authorities repeatedly demonstrating their disdain and contempt for the fundamental rights of freedom of assembly and expression.
We could talk here about the matrix of the unchangeability of Lukashenko and his regime, but we cannot end on that pessimistic note. We should understand that a proper response would be a signal to Belarusians - to the Belarusian nation - that they are welcome in Europe, with, at the same time, pressure on the regime and some very principled words about their violation of human rights.
We must not be misled by Lukashenko's occasional making up to the European Union just to infuriate Russia temporarily, or vice versa. This is unacceptable. What is happening in Belarus has to be evaluated in a very principled way, and more pressure has to be applied.
Mr President, we have talked in this Chamber about what is happening in Belarus on average once every two months since the beginning of the year - this is now the third time. We have talked about cases of human rights violations, we have mentioned the names of opposition activists who have been put in prison and we have discussed how the ability of many civil and non-governmental organisations to operate is restricted. We should, indeed, condemn all these matters and we should protest very strongly against them. However, I think it is equally important, and perhaps even more important, for there to be specific and real involvement from the European Union in building civil society, providing financial support for non-governmental organisations and free media, and also in imposing economic sanctions. As for economic sanctions, I think the right moment has come and that we should introduce them as quickly as possible.
Today, we are going to vote on a resolution which is intended to give moral support to Belarusian society. In my opinion, this should be followed by specific measures, including financial measures and economic sanctions, which will allow the restoration of freedom and democracy in Belarus.
(HU) Mr President, ladies and gentlemen, two questions came to my mind during our discussion about the human rights situation in Belarus. The first one: what would you say if, one or two years from now, you were to see one of the members of the current Lukashenko government here in the European Parliament, in a place none other than the Vice-President's chair of the LIBE Committee in charge of civil liberties and human rights? And my second question: when will we get to the point where, on these Thursday afternoon discussions, I will see on the agenda amongst non-EU countries the United States or Israel, for instance, particularly since we are already continuously discussing their human rights situations?
Let me mention a few additional details regarding these two questions in the remaining two minutes: There was the issue of the member of the Lukashenko government. Ladies and gentlemen, Kinga Göncz, member of the government of the Hungarian Lukashenko, Ferenc Gyurcsány, presides in the Vice-President's chair of the LIBE Committee, and is lecturing the representatives of Italy, France and other democracies about human rights.
What was it exactly that made this Hungarian Lukashenko, Ferenc Gyurcsány, famous? The same things, and, to a certain extent, even more pronounced, that this report here is listing in relation to Lukashenko and Belarus to which you are raising an objection, setting the bar considerably higher for Lukashenko and Belarus, a country outside of the European Union, than the one you were using for Hungary and Ferenc Gyurcsány, including the fact that the Hungarian Lukashenko forcefully broke up every significant anti-government protest. I myself have now received compensation and an apology from the police for having shot me, a European Parliament candidate, point blank in the face with tear gas. The most stupefying fact is that there are people still in prison today, some of them serving final prison sentences and some under preliminary detention, who were leading figures of the anti-government protests.
My other question pertains to the United States. They have the death penalty as well, and the torture inflicted in Guantánamo is the same as in Belarus, to which you are objecting. Could it be that someone is intent on getting their hands on the national assets of Belarus? Is not this the reason for this country being randomly selected, especially in view of the fact that you are threatening to use sanctions against its national assets and state-owned companies?
(DE) Mr President, I am not often of one mind with Mr Maštálka, but today I am. Firstly, I would like to say that all the parties need to fight for democracy and the rule of law to finally prevail in Belarus. Secondly, I want to make the case for multilingualism. Like him, I come from a mini-Europe, the former Habsburg Empire, which was no bad thing in many regards, but which fell apart because the biggest linguistic group - namely mine, the German speakers - always insisted on everyone speaking German. That meant the end of a multinational community. Charles, I hold you in a very high regard, but we are here for multilingualism and precisely for the rights of the minor languages.
Turning to Belarus, I want to say that, 20 years ago, Croatia and Slovenia became free countries - I was there - and in the August, the Baltic States, Russia and Ukraine followed. Nobody would have thought that, 20 years later, there would still be a dictatorship in Europe. Unfortunately, there is not only one. There is Belarus, there is a trend towards a dictatorship in Russia, there is a sliding backwards in Ukraine and there are problems in Moldova and Transnistria. We need to see, therefore, quite simply, that our entire eastern neighbourhood is facing a threat to its freedom to varying degrees. We therefore need to be very clear, think strategically and make freedom and the rule of law the yardstick for our relations throughout our eastern neighbourhood, and particularly when it comes to Belarus.
(PL) Mr President, I will begin on a personal note. The organisation Libereco Partnership for Human Rights has asked me to take over a prisoner's godparenthood for an opposition activist imprisoned in Belarus. I have been asked to adopt Dmitry Bandarenka. I would like to suggest that all of you who are involved in these matters could ask this organisation to allow you to take on the personal patronage of repressed Belarusians and their families - this would be something of a response to the problem of what we can do for those who are, in fact, not far away, in a country which shares a border with the European Union.
However, I am sure that all of us support strong and clear steps. It has already been said in this Chamber that there must be sanctions and there must be strong words, because we can only talk to Lukashenko using a language he understands - well, he understands the language of his own interest, and he understands the language of strength. To rescue human rights, and to rescue democracy, we must use a language which is understood in Minsk.
I have the impression that although we have already spoken many times about this in this Chamber, not much has come from these words of ours. This is, of course, an appeal both to this House and to all bodies and institutions of the European Union, but it is also a challenge which I propose that you take back to your countries and national governments, because they have at least the same power to persuade Mr Lukashenko to establish democracy and freedom in Belarus as we do as representatives of the European Union.
FI) Mr President, following the elections in December, President Lukashenko of Belarus began purposely to crush the already weak political opposition and the independent media.
Around 40 people who had taken part in the demonstrations following the elections were charged with civil disorder, which can carry a maximum sentence of 15 years imprisonment. The antidemocratic power in Belarus is concentrated very much in the President.
Lukashenko is now in his fourth term of office, and for 16 years, he has shown that his moves in the direction of democracy are just a very cynical game. The restrictions on Belarus imposed by the EU are therefore fully justified and should even be stepped up.
I strongly support the call issued yesterday by Parliament to the International Ice Hockey Federation for Belarus to lose its right to host the 2014 World Championships unless it frees all its political prisoners. The EU should also impose targeted economic sanctions and intensify its support for NGOs in Belarus.
(RO) Mr President, the international community, which also includes the European Union, has been appealing to the Belarusian authorities for a long time to respect the international commitments which they have assumed, to stop the repressive measures used against opposition representatives, to free the protesters arrested during various demonstrations, to end the repressive measures against the free press, civil society and human rights activists, and to allow fair, transparent trials to be conducted. The Belarusian authorities need to understand that if they fail to respect human rights and the rule of law, in compliance with the joint declaration made at the Eastern Partnership Summit on 7 May 2009, of which the Belarusian Government is also a cosignatory, the European Union will not be able to offer any commitment of support.
author. - Mr President, I asked for the floor because I wanted to refer to the words Ms Morvai used earlier. Kinga Göncz is not from my party but I am appalled by the way that Ms Morvai used a debate about the last dictatorship in Europe - Belarus under Mr Lukashenko - to discredit an honourable Member of this Parliament by calling her a Hungarian Lukashenko.
(Applause)
This is not in keeping with the values or the honour of our common European Parliament, to which we have all been elected.
Mr President, I wonder whether Ms Lunacek heard me while I was saying that Ms Göncz was a member of the Hungarian Lukashenko's government - Mr Gyurcsány's government.
Please answer the question, Ms Lunacek. What do you know about the massive human rights violations that were committed in Hungary in 2006? Please summarise it. They were no less serious and no fewer in number than those of Lukashenko, and as a human rights lawyer, I strongly condemn both - your comrades shooting at people's eyes and arbitrary detentions, as well as Lukashenko's violations of human rights. Both are intolerable and you, as Members of Parliament, should fight against both.
author. - Mr President, I guess the previous speaker was simply confusing facts. In Hungary, there is no Lukashenko party. I am not from Hungary and I am not from a Social Democratic party or group here, but I refuse to accept that a Member of this Parliament can criticise somebody else in this Parliament as being a member of a dictatorship party in another non-EU country.
(Applause)
(DE) Mr President, Mrs Göncz is an MEP in the same group as me. You can be against Ferenc Gyurcsány, or for him. You can disapprove of Mrs Göncz, or you can support her. It is absolutely up to every individual to decide for themselves, freely and independently, whether they are for or against a given person's political conviction.
The debate that we are holding here concerns the last dictatorship left in Europe. We are holding it about one of the most brutal and bloodiest dictators on the continent of Europe. I find it totally unacceptable for a freely elected, democratic Member of my group to be compared with a bloodthirsty dictator. I feel that Parliament must also rebuff this, especially when it comes from the representative of a party that is characterised by a hate and persecution that it bestows on the Roma minority in Hungary that is unparalleled across Europe. If there is one person here who does not have the right to criticise Mrs Göncz, then that person is Mrs Morvai.
(Applause)
author. - Mr President, I will be talking about Belarus and not Hungarian domestic politics. It is 20 years since the Soviet Union collapsed, but for President Lukashenko of Belarus, it is as if nothing has changed at all. Political repression is as rife as it ever was in the Soviet days, and Lukashenko's secret police - provocatively still called the KGB - are used as its enforcers.
As we remember from the post-election protests in December last year, Lukashenko is intolerant of dissent and seems to take pleasure in using violence and intimidation against pro-democracy activists. As this resolution today illustrates in graphic detail, Lukashenko has intensified his campaign for persecution and harassment against those who dare challenge his iron-fisted rule. We call on him to end this futile crackdown, to release all political prisoners and instead to restore Belarus to the path of genuine, pluralist, multi-party democracy.
At last week's constitutive session of the Euronest Parliamentary Assembly, representatives from Belarus were rightly missing. Belarus is the missing piece of Europe's democratic jigsaw puzzle, and I long for the day when it rejoins the European family.
(LV) Mr President, I fully support the insistence of the European Parliament and of the Members present that human rights not only in the European Union, but also throughout the whole of the world, are fundamental rights, namely, the foundations of life. However, I do not support broadly charging a country (without citing any specific examples), its leader or all of its people with crimes that they have not committed. If we are talking about the fact that someone in the opposition (and not only from the opposition, but others too) is arrested after certain events, and see in that circumstance some sort of dictatorship, then what is the purpose of courts in a democratic system? Let the courts deal with whatever happened there, and with who has been rightly and wrongly sentenced or arrested. The fact that you belong to the opposition is not yet grounds for allowing you to do whatever comes into your head. I ask for an extremely tolerant and balanced attitude towards everyone.
Member of the Commission. - Mr President, the Commission is deeply concerned about the situation in Belarus and particularly the developments in the wake of the violation of electoral standards at the presidential elections on 19 December 2010.
The crackdown is now further intensifying, with a number of ongoing trials against ex-presidential candidates and most of the remaining detained activists. At the same time, proceedings are ongoing which could result in the closure of two of the remaining independent newspapers - Nasha Niva and Narodnaya Volya - and the harassment of the political opposition, civil society and the independent media continues.
Vice-President/High Representative Ashton has made a number of general and specific statements on the situation in Belarus. We have in clear words condemned the deteriorating situation and have repeatedly called upon Belarus to end the ongoing crackdown on the political opposition and civil society, release all political prisoners and discontinue the politically-motivated trials. We have also expressed our grave concern at reports of torture and other forms of ill-treatment, intimidation and court irregularities.
Let me also remind you that in January, the Council adopted restrictive measures comprising a travel ban and an asset freeze. The list now comprises 175 individuals - which should be compared to the 40 names put forward for an asset freeze and visa ban after the 2006 elections - and we stand ready to include further names, as warranted by developments. In addition, we are considering options for further possible measures, including on the economic side.
In our messages, we have made it clear that we want to continue our engagement with the Belarusian people and civil society. We are moving ahead on the issue of visa facilitation. Negotiating directives for visa facilitation and readmission agreements were adopted by the Council on 28 February, and we are encouraging Member States to make optimal use of the existing flexibilities offered by the Visa Code, in particular, the possibility of waiving and reducing visa fees for certain categories of citizens. In terms of assistance, the Commission is quadrupling its assistance to the Belarusian population and civil society.
We remain committed to a policy of critical engagement in Belarus. This was made clear by the 31 January conclusions of the Foreign Affairs Council. At the same time, it is clear that any deepening of our bilateral relations will depend on Belarus proving its willingness to respect the principles of democracy, the rule of law and human rights.
In conclusion, let me say that the situation in Belarus remains high on our agenda. I am glad to see that a large majority in this Parliament is committed to continuing a serious debate about this and to resisting distractions. We shall continue to monitor developments closely, and we stand ready to react as appropriate.
The debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
For a long time, we have been witnesses to the European Union's political impotence in the face of the tragic situation in Belarus. Successive appeals and resolutions have not been effective. The heavy-handed rule of Alexander Lukashenko gags the opposition, convicting its leaders and sending them to prison and to what are called 'penal colonies'. In this context, one need only mention the names of opposition presidential candidate Andrei Sannikau, whose trial began a month ago, and Mikalai Statkevich, who is being held under arrest by the KGB. What has the Union done to secure their release? The key to a successful revolution in Belarus is Russia, which has always been an ally of the regime. It would, therefore, be a good idea at the next meeting with the leaders of the Kremlin to stop talking about a common zone of European security from the Atlantic to the Urals, as the leaders of France and Germany want, and to take up the real challenges which lie just over our border. The economic crisis in Belarus is the best time for change. All international aid should be made dependent on democratic change in Belarus.